Citation Nr: 0701257	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  03-32 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for Hepatitis B and C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which found that new and material evidence 
had not been submitted sufficient to reopen a claim of 
entitlement to service connection for Hepatitis B and C.  The 
veteran received a hearing before a Decision Review Officer 
at the RO in February 2004.


FINDINGS OF FACT

1.  In a decision dated April 2000, the RO denied service 
connection for Hepatitis B and C.  The veteran did not timely 
prefect an appeal of this decision, and it therefore became 
final.

2.  The evidence received since the unappealed April 2000 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSION OF LAW

1.  The April 2000 decision of the RO, which denied service 
connection for a Hepatitis B and C, is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  The evidence received since the April 2000 RO decision, 
which denied service connection for Hepatitis B and C, is not 
new and material and the claim for this benefit is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in November 2001 and 
August 2003.  The originating agency essentially asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and report of 
VA examination.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is not reopening this claim, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board also notes that the veteran was 
sent a letter explaining Dingess in March 2006.  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA treatment records and report of VA 
examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).

The veteran's claim of entitlement to service connection for 
Hepatitis B and C was initially denied in an April 2000 
rating action.  At that time, the veteran's claim was denied 
not because there was no evidence of record that the veteran 
had either Hepatitis B or C, but because there was no 
evidence of record linking the veteran's Hepatitis to 
service, and because, if the veteran's Hepatitis was found to 
be due to drug use in service, it would be considered willful 
misconduct under 38 C.F.R. § 3.301.  The veteran initially 
appealed that decision, and a Statement of the Case was 
issued in December 2000.  The veteran submitted a substantive 
appeal in regard to this issue; however, that appeal was not 
received until November 2001; therefore, it was not timely, 
and the April 2000 rating action was thus final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since this rating decision is final, the veteran's current 
claim of service connection for Hepatitis B and C may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative or redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The newly presented evidence need not be probative of all the 
elements required to award the claim.  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Taking into account all relevant evidence, the Board finds 
that no new and material evidence has been submitted 
sufficient to reopen the veteran's claim for service 
connection for Hepatitis B or C.   In this regard, the Board 
notes again that the veteran's claim was previously denied, 
not because there was no evidence that the veteran had 
Hepatitis, but because there was no medical evidence 
presented linking the veteran's Hepatitis to service, and if 
the Hepatitis was linked to drug use, it would be found to be 
due to willful misconduct.  The evidence submitted since the 
last denial of the veteran's claim continues to show that the 
veteran has received treatment for Hepatitis.  However, no 
medical evidence has been presented to link the veteran's 
Hepatitis to service.  

Some of the newly submitted outpatient treatment records, 
such as a February 2002 outpatient treatment record, show 
continued treatment for Hepatitis; however, these outpatient 
treatment records do not discuss the etiology of the 
veteran's Hepatitis.  The only medical evidence of record 
pertaining to the etiology of the veteran's Hepatitis is the 
report of a VA examination dated December 2004, which 
indicates that the veteran currently has Hepatitis C, but not 
Hepatitis B, and further indicates that it was not likely 
that the veteran contracted Hepatitis C from exposure to 
blood in service, but that it was more likely than not that 
the veteran contracted Hepatitis C as a result of intravenous 
drug use.  The examiner indicated it was not possible to 
state whether the virus was contracted due to drug use in 
service or drug use after service.  The examiner noted that 
intravenous drug use with shared injecting equipment and 
transfusion of contaminated blood or blood products are by 
far the most common modes of transmission of Hepatitis C.   
She indicated that exposure to contaminated blood on intact 
skin is not considered a risk factor as there are no reports 
of transmission through this type of exposure.  The examiner 
noted the veteran's 27 year history of intravenous drug use, 
and that any single episode where he shared a needle or other 
injecting equipment may have resulted in exposure to 
Hepatitis C.  Thus, the only new medical evidence of record 
pertaining to the etiology of the veteran's Hepatitis 
indicates that it is most likely due to the veteran's long 
history of intravenous drug use, which, even if it was 
contracted in service, would be due to the veteran's willful 
misconduct.

Therefore, while this evidence is new, it is not material as 
to the essential elements of a service connection claim, for 
which the veteran was previously denied.  As no evidence has 
been presented to indicate that the veteran's Hepatitis B or 
C was incurred in or aggravated by service, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen this claim, and the veteran's 
application to reopen his claim of entitlement to service 
connection for Hepatitis B and C is denied.


ORDER

New and material evidence not having been presented, the 
veteran's application to reopen his claim of entitlement to 
service connection for Hepatitis B and C is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


